Carroll, J.
Th^ employee received an injury to his left elbow, on March 14, 1918, and was paid compensation at the rate of Sil a week, to October 23, 1918, when he returned to work. In January, 1921, it was found that he was capable “of resuming his former occupation from October 23, 1918, . . . notwithstanding the restricted use of his left elbow joint” and that he was not working at this time because of labor conditions. The employee again filed a claim for review, and on August 4, 1921, it was found that no change existed in the situation from that which existed at the previous hearing, and that no compensation was due the employee. In September, 1922, on the third hearing on review, the Industrial Accident Board found that the employee was then able to earn an average weekly wage of $16.50, his earning capacity at the time of the injury. In the Superior Court a decree was entered that no further compensation was due, and the employee’s claim was dismissed.
The employee filed certain requests for rulings before the Industrial Accident Board. The first three could not be granted. No question of law is raised by these requests. It was a question of fact, whether the employee was totally incapacitated within the meaning of the workmen’s compensation act. The finding of the board on this question cannot be reviewed. The fourth, fifth, sixth and seventh requests were refused properly, because the Industrial Accident Board found the facts to be different from those set forth in the requests. The board found that the *334employee was capable of earning the same wages he earned when he was injured, and that his loss of employment was due to labor conditions and was not caused by the injury to his elbow. The-eighth request was refused properly. The evidence is reported and on the facts found by the Industrial Accident Board, the employee has not made out a case. There was no error of law in the decision.
Decree affirmed-